 In theMatter ofLASALLE `STEEL COMPANYandUNITEDSTEELWORKERSOF AMERICA,LOCAL 1100,CIOCase No. 13-R--0869.-DecidedMarch30,1945Sey f arth, Shaw c Fairweather,by H.E. Sey f arth,of Chicago, Ill.,for the Company.Mr. Norman L. Harris,of East Chicago, Ind., for the CIO.Mr. John F. Cusack,of Chicago, Ill., for the Independent.Mr. Harold M. Humphreys,of counsel to the'Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, Local1100, CIO, herein called the CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofLaSalle Steel Company, Hammond, Indiana, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Leon A. Rosell, Trial Examiner. Saidhearing was held at Chicago, Illinois, on February 27, 1945.TheCompany, the CIO, and LaSalle Steel Employees Association, Inc.,herein called the Independent, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLaSalle Steel Company, an Indiana corporation, is engaged in Ham-mond, Indiana, in the manufacture of cold drawn steel and shafting.During the year 1944, the Company purchased raw materials amount-61 N. L. R. B., No. 18.151 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in value to more than $250,000, of which in excess of 30 percentwas shipped to the Company from points outside the State of Indiana.For the same period, the Company's sales amounted in value to morethan $250,000, of which in excess of 85 percent was shipped to pointsoutside the State of Indiana.The Company does not deny and we find that it is engaged in com-merce within the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS, INVOLVEDUnited Steelworkers of America, Local 1100, affiliated with theCongress of Industrial Organizations, and LaSalle Steel EmployeesAssociation, Inc., unaffiliated, are labor organizations admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn January 24, 1945, the CIO requested recognition from the Com-pany as the bargaining representative of its production and mainte-nance employees.The Company, on February 3, 1945, informed theCIO that it would not accord such recognition.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe parties are agreed that the appropriate unit should consist ofall production and maintenance employees, including leaders 2 andlaboratory employees, but excluding timekeepers, production clerks,expediters, dispatchers, first-aid department employees, office andclerical employees, the chief chemist, head metallurgist, foremen andall other supervisory employees.However, they are in disagreementas to the categories of employees mentioned below.Guards :The Independent would include, whereas, the CIO wouldexclude the guards and chief guard; the Company takes a neutralposition with respect to the guards, but desires the exclusion of theiThe FieldExaminer reported that the CIO submitted 87 membership application cards ;that 30 cards were dated between September 1944 and February 1945, and 57 were undated,and that there are 237 employeesin the allegedappropriate unit.The Trial Examinerreported that 8 additional cards were submittedby the CIOat the hearing,of which 1 wasdated in January 1945, 6 in February 1945, and 1 was undated.At the hearing, theIndependent submitted 175 cards,all undated,and 104 bearing the names of persons appear-ing on the Company's February 22, 1945, pay roll.2These employees do not possess any supervisory authority. LASALLE STEEL COMPANY153chief guard.The Company employs six guards, and one chief guard.They are not armed, uniformed, militarized, or deputized.Theirduties consist of checking the identification of employees and visitorsat the Company's gate, patroling the plant and grounds, punchingclocks at various designated places and times, and delivering messagesand mail.They report any irregularities to the chief guard or thesuperintendent.The minimum rate of pay, working hours, and otherconditions of employment are the same for guards as for productionemployees.The chief guard receives instructions from the superin-tendent and, in accordance therewith, makes assignments to guards.He is engaged in duties similar to those performed by the guards,although he works longer hours and is paid 41/2 cents more an hour.The evidence shows that the superintendent is, in fact, the supervisorof the guard force, and that the chief of guards does not possesssupervisory authority within the meaning of our customary definition.We shall include the guards and chief of guards.Pickler foremen:The Independent would include, whereas the Com-pany and the CIO would exclude the two pickier foremen. These em-ployees, like all the other employees with the job title of foremen, arepaid on an hourly basis, and have effectively recommended demotions,discipline, and the promotion of employees.We shall exclude them.Furnace operator foremen:The Independent would include, whilethe Company and the CIO would exclude, the three furnace operatorforemen.Testimony. of a witness for the Company indicates that theyhave effectively recommended the discharge, discipline, and promotionof employees.Accordingly, we shall exclude them.We find that all production and maintenance employees, includingguards and the chief of guards, -leaders and laboratory employees,but excluding timekeepers, production clerks, expediters, dispatchers,first-aid department employees, office and clerical employees, the chiefchemist, head metallurgist, pickier foremen, furnace operator foremen,all other foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec- .1154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion herein, subject to the limitations and additions set forth' in theDirection 3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 3,as amended, it isherebyDmECrEDthat, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with LaSalle SteelCompany, Hammond, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than sixty (60) days fromthe date of this Direction, under the direction and supervision of theRegionalDirector for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit ,or been discharged forcause andhave not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by theUnited Steelworkers of America, Local 1100, CIO, or by LaSalle SteelEmployees Association, Inc., for the purposes of collective bargaining,or by neither.8 Although the Company urges that provision be made for the balloting of all employeesnow in military service, for reasons stated inMatter of Safety AppliancesCo., 55 N L.It.B. 1190, only those employees in the armed forces of the United States who presentthemselves in person at the polls shall be permitted to vote.